Title: From George Washington to Samuel Huntington, 25 July 1781
From: Washington, George
To: Huntington, Samuel


                  Sir
                     
                     Head Quarters Dobbs’s Ferry 25th July 1781.
                  
                  I have been honored with your favor of the 10th announcing your resignation of the Chair of Congress and the Election of Mr McKean to that important Station.
                  I flattered myself with the hopes of an opportunity of personally acknowledging the attentions which I received from you during your presidency; but as I find you could not with convenience make a visit to the Army on your way home, I am constrained to take this method of returning my thanks and expressing my sincere wishes for the reestablishment of your health.
                  I am exceedingly happy to hear that our political Affairs begin to assume a new and pleasing appearance, which, if continued, will I hope have an influence upon the Military—That department is yet labouring under every difficulty and distress, and there seems to me little chance of its being releived from the debility to which it is reduced; for notwithstanding my pressing requisition for men, and the more pressing occasion which there is for them, at this moment I may almost say I have not received one Man since my last demand.
                  The station which you have lately filled with so much honor has given you an opportunity of making yourself intimately acquainted with our real situation, and a representation from you to your state will naturally have more weight than that of a stranger to public affairs—Be assured sir you cannot employ your time better at home than in constantly impressing all Ranks with the necessity of recruiting and supplying the Army.  I have the honor to be &c.
                  
               